Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action

Claims 1-20 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 1-11, drawn to A biocatalytic method of producing a drimanyl acetate compound comprising the steps of (1) contacting in the presence of an acetyl group donor a drimanyl alcohol with a polypeptide having acetyl transferase activity of .
.
Group II, claim(s) 12-20 , drawn to a method of producing a drimanyl acetate compound comprising the steps of performed in vivo in host cell expressing polypeptide having acetyl transferase activity of the enzyme class EC 2.3. under conditions conducive to the production of at least one drimanyl acetate.
Species selection
This application contains claims directed to various acetyl transferase polypeptide of the enzyme class EC 2.3.  having amino acid Sequence of :
 SEQ ID NOs: SEQ 1D NO.: 9, SEQ ID NO.: 17, SEQ ID NO. 118, SEQ ID NO: 124, SEQ ID NO.: 144, SEQ ID NO.: 23, SEQ ID NO.: 21, SEQ ID NO: 11, SEQ ID NO.: 19, SEQ ID NO. 13, SEQ ID NO.: 15, SEQ ID NO.: 25, SEQ ID NO. 121, SEQ ID NO.: 143 SEQ ID NO.: 127, SEQ ID NO. 130, SEQ ID NO.: 133 SEQ ID NO.: 1136  :  Applicants is require one SEQuence such as SEQ ID NO: 9 as species selection or some other sequence.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared technical feature comprising composition of claim 1 of drimanyl acetate compound comprising the steps of (1) contacting in the presence of an acetyl group donor a drimanyl alcohol with a polypeptide having acetyl transferase activity is taught by D1 ( Tetrahedron Asymetry 2000, 11[6] pp 4597-4603, IDS).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD Y MEAH/Examiner, Art Unit 1652